Per Curiam :
The orders in each case should be modified by opening the default upon condition that the defendant pay thirty dollars trial fee, ten dollars costs of opposing motion and the taxable disbursements of entering judgment, with ten dollars costs and disbursements of appeal to the appellant. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Orders modified as *902stated in opinion, with ten dollars costs and disbursements of each appeal to the appellant. Settle orders on notice.